      Case: 4:20-mc-00739-MTS Doc. #: 20 Filed: 03/08/21 Page: 1 of 8 PageID #: 566




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

     CLAYCO, INC.,                                  )
                                                    )
                 Plaintiff,                         )
                                                    )
           vs.                                      )          Case No. 4:20-mc-00739-MTS
                                                    )
 FOOD SAFETY GROUP, INC.,                           )
                                                    )
                 Defendant.                         )

                                   MEMORANDUM AND ORDER

            This case is before the Court on Plaintiff Clayco, Inc’s (“Clayco”) Motion to Confirm the

     Arbitration Award, Doc. [1], and on Defendant Food Safety Group, Inc.’s (“FSG”) competing

     Motion to Vacate the Arbitration Award, Doc. [5]. The Court has heard argument in this case,

  the Motions are fully briefed, and they are ready for disposition. For the reasons stated herein,

  the Court will deny Defendant’s Motion to Vacate and grant Plaintiff’s Motion to Confirm.

I.          Background

            Plaintiff, Clayco, entered into a subcontract with Defendant, FSG, on a construction

  project of an industrial facility in Moore, South Carolina.        Docs. [1] & [4] at ¶ 6.     The

     subcontract required Defendant to furnish and install metal wall panels at an original cost of

  $4,321,133.00, which later increased to $4,415,077.00 after seven change orders were executed.

  Id.     The subcontract further required Defendant to provide all necessary materials, labor,

  equipment, supplies, and services to diligently prosecute its work in accordance with the

  progress schedule. Id.

            Plaintiff maintains that when Defendant did not complete its obligations under the

  subcontract in accordance with the progress schedule, Plaintiff provided Defendant with notice

  of default and notice to cure. Docs. [1] ¶ 8. After Defendant’s work remained incomplete, on
 Case: 4:20-mc-00739-MTS Doc. #: 20 Filed: 03/08/21 Page: 2 of 8 PageID #: 567




November 12, 2016, Plaintiff terminated the subcontract. Id. Plaintiff then had to arrange for

the task’s completion at its own expense.

       The parties’ subcontract contained a dispute resolution provisions in Article XXVI.

Docs. [1] & [4] at ¶ 9.    Subsections A through M of that Article provided for a detailed

procedure requiring mediation followed by arbitration, if the mediation did not resolve the

claims. But Subsection N of that Article provided an alternate condensed and accelerated

procedure “[n]otwithstanding the foregoing Paragraphs A through M” and gave Clayco the

“option [to] invoke” it. Id. Subsection N in full provided:

       Notwithstanding the foregoing Paragraphs A through M of this Section XXVI,
       Contractor at its option may invoke the following dispute resolution provisions, to
       which Subcontractor agrees to be bound in lieu of the provisions stated in
       Paragraphs A through M above. Specifically, upon written application of
       Contractor, the parties agree to submit their dispute to resolution before the
       American Arbitration Association (“AAA”) in accordance with the Construction
       Industry Mediation Rules of the AAA currently in effect at the time of the
       mediation, adjusted as follows: (a) Contractor will file a written demand with the
       AAA for mediation of the dispute, with the dispute to be heard by a mediator in
       St. Louis, Missouri; (b) the mediation shall be completed within 60 days after
       written demand for mediation is served upon the other party; (c) by no later than
       14 days prior to the mediation, the parties shall serve upon the mediator and each
       other a written position statement, with exhibits, outlining their respective claims
       and defenses; (d) by no later than 3 days prior to the mediation, the parties shall
       serve upon the mediator and each other a written position statement in reply to
       that earlier filed by the other party; (e) after eight hours of actual mediation time
       to be conducted in a single day, if the matter is not resolved, the mediator shall
       immediately assume the role of an arbitrator; (f) the arbitrator shall not consider
       any item of evidence which was not produced by the parties in their respective
       statements of position nor disclosed to the other in the course of the Mediation, all
       as determined by the arbitrator; (g) at such time as the mediator shall become an
       arbitrator, each party shall promptly make one last, best and final offer and
       demand in writing, which shall be simultaneously submitted to the arbitrator; (h)
       the arbitrator shall then disclose to the parties the amounts of said last offers and
       demands; (i) within five days of having received said last offers and demands (but
       not earlier than seventy-two hours of having received said last offers and
       demands), the arbitrator shall issue an Award which shall adopt one and only one
       of said last offers or demands, without modification or amendment, and the same
       shall then constitute the award. Each side shall bear its own attorney's fees, costs
       and expenses, including AAA fees and expenses. The award of the arbitrator shall
       be final and binding, and judgment may be entered upon it in accordance with

                                              -2-
 Case: 4:20-mc-00739-MTS Doc. #: 20 Filed: 03/08/21 Page: 3 of 8 PageID #: 568




       applicable law in any court having jurisdiction thereof. If the award is issued prior
       to final completion of the Project, then the parties agree to sign a Change Order to
       reflect the award.

Id.

       On August 22, 2019, counsel for Clayco submitted a Request for Mediation with the

AAA. Doc. [9-1]. The letter accompanying the Request stated that Clayco requested mediation

“pursuant to section XXVI.N of the parties’ Subcontract Agreement.” Id. Counsel for Clayco

addressed the letter to the AAA and carbon copied Joseph Cacciatore, counsel for FSG. Id. On

August 30, 2019, an email shows counsel for Clayco sent counsel for FSG “the subcontract

containing the dispute resolution clause.” Doc. [9-2].

       On October 2, 2019, the then-Mediator selected for the case issued a scheduling order

that plainly reflected the process under Subsection XXVI.N. Doc. [5-6]. “The Mediation is

scheduled for eight hours of mediation time all to occur on the same day.” Id. at 2. The order

continued:

       Assuming the matter is not resolved during the mediation, the Mediator shall
       immediately assume the role of the Arbitrator. The Arbitrator shall not consider
       any item of evidence which was not produced by the parties in their respective
       statements of position nor disclosed to the other in the course of the mediation, all
       as determined by the Arbitrator.

Id. Days later, Clayco filed suit in South Carolina state court to secure an order compelling

arbitration. Doc. [5-9]. In its pleading, Clayco stated that it had “invoked the dispute resolution

procedure under section XXVI.N of the Subcontract Agreement.” Id. ¶ 19.

       On October 30, 2019, counsel for Clayco sent a letter to The Cincinnati Insurance

Company and carbon copied FSG’s counsel, like it did with the original letter to the AAA. Doc.

[9-3]. This letter plainly stated that Clayco requested mediation “under section XXVI.N of the

parties’ Subcontract Agreement.” Doc. [9-3] at 1. In addition to referencing Subsection N, the

letter detailed the process for which Subsection N called. “The clause calls for eight hours of

                                               -3-
       Case: 4:20-mc-00739-MTS Doc. #: 20 Filed: 03/08/21 Page: 4 of 8 PageID #: 569




  mediation followed by a ‘baseball arbitration’ in which the mediator immediately takes the role

  of arbitrator, each side submits a best and final offer and the arbitrator chooses of the two offers

  as the award.” Id. at 1–2.

             More than nine months later, on August 13, 2020, Clayco and FSG engaged in eight

  hours of mediation but were unable to reach a resolution. Docs. [1] & [4] at ¶ 11. In accordance

  with Subsection XXVI.N, the Mediator then assumed the role of Arbitrator. Id. ¶¶ 11, 12. He

   accepted the parties’ best and final offers, as Subsection N provides, and on August 18, 2020, the

   Mediator-turned-Arbitrator awarded Clayco a final award of $1,684,108. Clayco filed a Motion

   to Confirm Arbitration Award on October 15, 2020, and FSG filed its Motion to Vacate

   Arbitration Award on November 12, 2020.

II.          Discussion

             The primary purpose of the Federal Arbitration Act is to ensure that “private agreements

  to arbitrate are enforced according to their terms.” Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp.,

  559 U.S. 662, 682 (2010). The FAA provides that when parties have agreed that a judgment of a

   court may be entered upon an arbitration award, a party to the arbitration may, within one year of

   the award, apply to a court for an order confirming the award. Thereupon, “the court must grant

   such an order unless the award is vacated, modified, or corrected as prescribed in sections 10 and

   11” of the FAA. 9 U.S.C. § 9. The Act does not authorize “de novo review of such an award on

   its merits; it command[s] that when the exceptions do not apply, a federal court has no choice but

   to confirm.” UHC Mgmt. Co. v. Computer Scis. Corp., 148 F.3d 992, 997 (8th Cir. 1998).

             The Act provides four grounds for which a court may vacate an arbitration award, 9

   U.S.C. § 10(a), and “[t]he burden of proof rests squarely on the party attempting to vacate the

      arbitration award.” M & A Elec. Power Coop. v. Local Union No. 702 Int’l Brotherhood of Elec.



                                                  -4-
 Case: 4:20-mc-00739-MTS Doc. #: 20 Filed: 03/08/21 Page: 5 of 8 PageID #: 570




Workers, AFL-CIO, 773 F. Supp. 1259, 1262 (E.D. Mo. 1991). A district court may make an

order vacating an arbitration award:

        (1) where the award was procured by corruption, fraud, or undue means; (2)
        where there was evident partiality or corruption in the arbitrators, or either of
        them; (3) where the arbitrators were guilty of misconduct in refusing to postpone
        the hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent
        and material to the controversy; or of any other misbehavior by which the rights
        of any party have been prejudiced; or (4) where the arbitrators exceeded their
        powers, or so imperfectly executed them that a mutual, final, and definite award
        upon the subject matter submitted was not made.

9 U.S.C. § 10(a).

        FSG’s arguments in its Motion to Vacate stem from its assertion that Clayco failed to

“‘invoke’ the condensed accelerated procedure set out in Section XXVI.N,” Doc. [5] ¶ 18, and

failed to “make ‘written application’ designating its intent to proceed with the alternate

condensed procedure set out in XXVI.N,” id. ¶ 19. FSG argues that Clayco’s failings caused the

arbitration award in this case to be “entered through a process contrary to Clayco’s agreement

with FSG” making it “void and without effect.” Id. at 13.

        The Court concludes that Plaintiff did invoke and make written application of Subsection

N.   On August 22, 2019, counsel for Plaintiff, who had been in contact with counsel for

Defendant, specifically referenced proceeding under Subsection N in the letter to the AAA,

which also went to Defendant’s counsel. Doc. [9-1]. FSG argues that it “never received

Clayco’s initial letter to AAA” in which Clayco plainly informed the AAA and FSG’s counsel

that Plaintiff sought mediation pursuant to Subsection N of the parties’ agreement. Doc. [14] at

8. Even if FSG’s self-serving assertion that it never received that letter meets its burden and

sufficiently establishes that it did not receive it, FSG has not explained why its lack of receipt of

the letter matters.




                                               -5-
 Case: 4:20-mc-00739-MTS Doc. #: 20 Filed: 03/08/21 Page: 6 of 8 PageID #: 571




       Subsection N says only that Clayco needed to “invoke” the provision, which meant

“[s]pecifically, upon written application of [Clayco], the parties agree to submit their dispute to

resolution before the American Arbitration Association . . . .” Doc. [9-8] at 25–26. Clayco

“invoke[d]” the procedure; it made a “written application” to the AAA. Subsection N’s text does

not require Clayco to make the written application to FSG.             FSG agreed to the contract,

Subsection N included. And further, Clayco never in any way concealed the use of Subsection

N.   Over the next several months, FSG received multiple documents that overtly and

conspicuously stated the proceedings would be held according to Subsection N.

       For example, in October 2019, months before the mediation/arbitration occurred, the

Mediator issued a scheduling order that plainly reflected the process under Subsection XXVI.N.

Doc. [5-6]. Later that same month, counsel for Clayco sent a letter to The Cincinnati Insurance

Company and carbon copied FSG’s counsel. Doc. [9-3]. Not only did the letter plainly state that

Clayco requested mediation “under section XXVI.N of the parties’ Subcontract Agreement,” it

also specifically described the process for which Subsection N calls. Doc. [9-3] at 1–2. The

letter read, “[t]he clause calls for eight hours of mediation followed by a ‘baseball arbitration’ in

which the mediator immediately takes the role of arbitrator, each side submits a best and final

offer and the arbitrator chooses of the two offers as the award.” Id. Nine months after that letter,

the mediation and arbitration occurred just as the letter described.

       Though these letters and other documents plainly communicated that the parties would

use Subsection N, FSG never made a “formal written objection” to proceeding under Subsection

N. Doc. [14] at 2. Instead, it submitted to this Court an affidavit of its counsel in which he states

he “questioned the use of [the condensed dispute resolution] procedure” and “asserted that it was

unfair.” Doc. [5-1] ¶ 14. FSG argues that Clayco never “properly” invoked Subsection N, see

Doc. [14] at 5, even though Clayco did make a written application to the AAA and FSG’s

                                                -6-
 Case: 4:20-mc-00739-MTS Doc. #: 20 Filed: 03/08/21 Page: 7 of 8 PageID #: 572




counsel specifically invoking the provision, see Doc. [9-3]. While FSG asserts Clayco’s action

was insufficient, FSG argues a formal written objection on its part was unnecessary since its

counsel did “question[]” the use of the procedure. That FSG must use an affidavit from its

counsel saying he questioned the procedure indicates no record of any objection exists. To

paraphrase FSG, “[o]ne would think that if such an [objection] had been made, there would be a

showing that such an [objection] was [overruled] or [sustained].” 1 See Doc. [14] at 8.

         Arbitration is a matter of contract. Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 69

(2010). The FAA does not prevent the enforcement of agreements to arbitrate using different

rules than those set forth in the Act itself because such a result “would be quite inimical to the

FAA’s primary purpose of ensuring that private agreements to arbitrate are enforced according to

their terms.” Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford Junior Univ., 489 U.S. 468,

479 (1989). FSG contracted and agreed that, at Clayco’s option, Subsection N would govern the

dispute resolution process. Clayco made a written application to use Subsection N, and exhibits

submitted to the Court show that Clayco and the selected neutral provided FSG notice of the use

of Subsection N’s procedures time and again. In response, FSG made no formal objection.

Instead, it chose to assert flimsy post hoc excuses only after the outcome displeased it. See

Marino v. Writers Guild of Am., E., Inc., 992 F.2d 1480, 1484 (9th Cir. 1993) (“[I]t is well

settled that a party may not sit idle through an arbitration procedure and then collaterally attack

that procedure on grounds not raised before the arbitrators when the result turns out to be

adverse.”). Since the arbitration process took place as the parties contracted, and FSG waived



1
  The Court does not imply that had FSG made a formal written objection the process could have or should have
proceeded differently. Clayco plainly invoked Subsection N and made a written application to proceed under it.
Rather, the Court notes FSG’s lack of objection to point out its contradictory position on formalities and to highlight
the post hoc nature of its argument in the Motion to Vacate. FSG “should have raised [its] procedural objection
while the [Mediator-Arbitrator] had an opportunity to act on it.” See Goff v. Dakota, Minn. & E. R.R. Corp., 276
F.3d 992, 998 (8th Cir. 2002). Since it did not, it “waived any procedural defect.” Id.
                                                        -7-
 Case: 4:20-mc-00739-MTS Doc. #: 20 Filed: 03/08/21 Page: 8 of 8 PageID #: 573




any procedural defects even if it did not, FSG has not demonstrated any statutory grounds for

vacatur. The Court accordingly will deny the Motion to Vacate.

        Having concluded that FSG’s Motion to Vacate should be denied, the Court turns to

Clayco’s Motion to Confirm the Arbitration Award, Doc. [1]. As the FAA allows, the agreement

at issue provided that a court having jurisdiction may enter a judgment on the award of the

arbitrator. Doc. [9-8] at 26. Satisfied with its jurisdiction, and the timeliness of the Motion to

Confirm, this Court “must grant” the order confirming the award “unless the award is vacated,

modified, or corrected as prescribed in sections 10 and 11 of [the FAA].” 9 U.S.C. § 9. Since

the Court concluded FSG’s Motion to Vacate should be denied, the Court will grant an order

confirming the award.

        Accordingly,

        IT IS HEREBY ORDERED that Defendant’s Motion to Vacate, Doc. [5], is DENIED.

        IT IS FURTHER ORDERED that Plaintiff’s Motion to Confirm, Doc. [1], is

GRANTED.

        IT IS FINALLY ORDERED that Plaintiff’s Motion to Strike, Doc. [10], is DENIED as

moot.

An appropriate Judgment will be filed contemporaneously with this Memorandum and Order.

Dated this 8th day of March, 2021.




                                             MATTHEW T. SCHELP
                                             UNITED STATES DISTRICT JUDGE




                                              -8-
